DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2022 has been entered.
Response to Amendment
By way of the amendment filed 3/9/2022 claim 1 is amended, claims 2, 4, 5, and 11 were previously presented, claim 3 is original, and claims 6-10 are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ford (U.S. Patent 6,027,786; already of record), in view of Togari et al (U.S. Patent 5,719,372; herein Togari), Fukuda (U.S. Patent 5,864,114), Dulaney et al (U.S. Patent 5,911,891; herein Dulaney), or Johnson (U.S. PGPub 2002/0111029).  Regarding claim 1:
Ford teaches using a pulsed laser to create perforations in a carbon fiber composite (Abstract and column 7, line 57 through column 8, line 4).  The pulsed laser operates at a pulse width of 100 microseconds and a 50 micron spot size (i.e. the focal diameter) and moves at 250 mm/sec (i.e. the relative movement).  The pulsed laser uses one pulse to create one perforation (column 7, lines 6-10), thus the energy density is high enough as claimed.  Since no other parameters of the laser or material are claimed, then Ford is seen as anticipating the claimed process.
Ford teaches an example of the pulse energy being 0.125 J (1250 W x 100 microseconds: column 7, lines 66-67).  However, Ford also teaches that the pulse power and pulse width are controllable based on the prepreg being perforated (column 7, lines 27-34).
Nevertheless, in the same field of pulse laser processing Togari (column 4, lines 24-26), Fukuda (column 4, lines 18-24), Dulaney (column 4, lines 38-44), or Johnson 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have such a pulse energy, since Ford teaches that the pulse width and power are controllable variables, and Togari, Fukuda, Dulaney, or Johnson all show that the pulse width (amongst other processing variables) is determined based on the parameters of the material.  Therefore, changing the pulse width of Ford to match the claimed pulse energy would be well within the abilities of a skilled artisan since the prior art has shown pulse laser variables to be the result of the material worked upon (See MPEP 2144.05 II).  It is additionally seen as obvious, since if Ford can punch a hole in a single pulse in the same claimed material at a shorter pulse width, then Ford is capable of punching a hole in a single pulse with a longer pulse width.
Regarding claim 5:
Ford uses a carbon dioxide laser (column 7, line 57)


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ford and Togari, Fukuda, Dulaney, or Johnson, and in further view of Tsukamoto et al (JP 2017-154145; already of record, herein Tsukamoto), and Henry et al (Cutting Flexible Printed Circuit Board with a 532nm Q-Switched Diode Pumped Solid State Laser; already of record, herein Henry).  Regarding claim 2, Ford is silent to:
During the laser processing, a jet of gas is emitted from outside of an optical axis of the pulsed laser light toward the optical axis
 In the same field of endeavor Tsukamoto teaches applying gas jets from outside of an optical axis (Figures 1-3, gas nozzles 8a)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the gas nozzles of Tsukamoto in the laser cutting of Ford, since the gas nozzle help prevent combustion and helps cool the part (paragraphs 0034-0035).
Ford and Tsukamoto are silent regarding to the rest of claim 2:
When a focus diameter of the pulsed laser light in the cutting direction is represented by a focus diameter d, a processing length is represented by a processing length L, and the number of pulses of the pulsed laser light emitted to a processing region having the processing length L is represented by the number N of pulses, an overlap ratio ro being a ratio of a length by which two of the through-holes adjacent to each other in the cutting direction overlap each other in the cutting direction to the focus diameter d meets the following formula (1):
0<ro=(d-L/N)/d<0.5... (1)
In the same field of endeavor Henry teaches a correlation between the percent overlap and the amount of material removed, page 415, Figure 5 and following paragraph.  It is noted that the broadest reasonable interpretation of formula (1) is simply 0<ro<0.5.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the percent overlap be between 0 and 50%, since the art has shown the percent overlap to be a result effective variable, MPEP 2144.05 II, thus depending on how much material the user wants removed would change the percent overlap.
Regarding claim 4:
See remarks regarding claim 2 with respect to the teachings of Henry.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ford, Togari, Fukuda, Dulaney, or Johnson, Tsukamoto, and Henry as applied above, and further in view of Kleine et al (U.S. PGPub 2007/0045255; already of record, herein Kleine).  Regarding claim 3, Ford, Togari, Fukuda, Dulaney, or Johnson, Tsukamoto, and Henry are silent to:
The pulsed laser light is focused into a circular shape and emitted to the workpiece, and the focus diameter d is equal to a width of a laser cut groove cut by the pulsed laser light
In the same field of endeavor Kleine teaches a circular focus shape (e.g. Figures 1, 3, 7) and that the focus diameter is equal to the width cut (paragraph 0106).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the circular shape, since shape has been shown to be obvious per MPEP 2144.04 IV B, and since the combination would be made with the gas nozzles of Tsukamoto no plasma would form, thus allowing for the match in focal diameter and kerf width discuss by Kleine.  It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this instance a skilled artisan would understand from the teachings of Kleine that this allows for more efficient processing, since energy is not wasted creating a larger kerf.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ford and Togari, Fukuda, Dulaney, or Johnson, and in further view of Tsukamoto.  Regarding claim 11:
As previously discussed Tsukamoto makes obvious using gas jets.  Tsukamoto further teaches using a pressure of 0.5 MPa (paragraph 0043).
Response to Arguments
Applicant's arguments filed 3/9/2022 have been fully considered but they are not persuasive.  The Applicant argues that Ford does not teach the newly claimed pulse energy.  While Ford does not explicitly teach at least 0.5 J, Ford does teach the pulse power and pulse width are adjustable.  Additionally, as discussed above Togari, Fukuda, Dulaney, or Johnson all teach that pulse laser parameters are all determined .
In addition the Applicant argues that the material of Ford is thin, however it is noted that the features upon which applicant relies (thickness of the material) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  However, even if thickness was claimed, the same argument as discussed above would still apply.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068. The examiner can normally be reached Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743